DETAILED ACTION
Applicant’s amendment of September 23, 2021 overcomes the following:
Specification objections
Rejection of claims 1-18 based on 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph
Applicant has amended claims 1, 7, 12-14, and 16-18. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 would have been allowable if rewritten or amended to overcome the
 rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in the las Office action, as previously indicated in Non-Final OA 06/24/2021, Pgs. 8-9. Amendment of independent claims 1, 7, and 13 overcomes previous objections/rejections, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. In particular, independent claims 1, 7, and 13 require the following limitations which the prior art of record neither anticipates nor renders obvious:
“… receiving [receive] a first biometric template of a first user during a first enrollment session and a second biometric template of a second user during a second enrollment 
generating a first plurality of sampled profiles of the first user and a second plurality of sampled profiles of the second user, wherein each of the first plurality of sampled profiles and the second plurality of sampled profiles includes a plurality of sampling points, and each sampling point includes a characteristic value;
identifying one or more macroblocks, wherein each macroblock includes a coordinate and a subset of the plurality of sampling points;
selecting a plurality of local pattern values;
for each of the plurality of local pattern values:
calculate a number of occurrences of the local pattern value within each subset of the plurality of the sampling points for each of the one or more macroblocks,
generate a first array including a plurality of weighted values, wherein each of the plurality of weighted values is calculated by dividing the corresponding number of occurrences of the local pattern value by a size of a corresponding macroblock of the one or more macroblocks,
assign a unique index to each of the plurality of weighted values,
generating a second array of the unique indices by ranking the unique indices based on an associated weighted value, and
generate a third array including a plurality of ranking distances between a highest weighted value of the plurality of weighted values and each weighted value of the plurality of weighted values;

constructing the second biometric template of the second user based on the third array and the coordinates of each of the plurality of local pattern values associated with the second plurality of sampled profiles; and
storing [store] the first biometric template and the second biometric template; and
detecting [detect] a collision in response to identifying a positive match between the first biometric template of the first user and the second biometric template of the second user.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668